DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” renders the term “parallel’ indefinite because it is not possible to ascertain how many degrees away from parallel the wing and wing extensions can be and still be considered “substantially parallel”.  As best understood, two objects at any angle less than 90° are considered to be “substantially parallel”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ivans et al. (hereinafter Ivans, US Publication Number 20180079487).
Regarding claim 1, Ivans discloses a propulsion and lift system for an aircraft (Figures 1-10) comprising: a wing having an outboard end (Figures 1-10 element 104); a pylon assembly coupled to the outboard end of the wing (Figures 1-10 element 156), the pylon assembly having an outboard end (Figures 1-10 outboard side of element 115); and a wing extension rotatably coupled to the outboard end of the pylon assembly (Figures 1-10 element 108 and Figure 10 element 108’), the wing extension rotatable between a flight position in a flight mode and a stow position in a storage mode (Figures 10); wherein, the wing extension folds inboard in the stow position, thereby reducing a wingspan of the aircraft in the storage mode (Figures 5-7).
Regarding claim 2, Ivans discloses the above propulsion and lift system wherein the wing extension extends outboard in the flight position to increase the wingspan of the aircraft in the flight mode (Figures 1-4 element 108, Paragraph 18).
Regarding claim 3, Ivans discloses the above propulsion and lift system wherein the wing extension folds over the pylon assembly in the stow position (Figures 5-7 and 9-10).
Regarding claim 4, Ivans discloses the above propulsion and lift system further comprising a hinge assembly including a revolute joint, the wing extension rotatably coupled to the pylon assembly about the hinge assembly (Figures 8-10 elements 146 and 148, Paragraph 17).
Regarding claim 5, Ivans discloses the above propulsion and lift system wherein the wing extension further comprises a spar (Figure 8 element 152) having a proximal end forming a spar hinge fitting (Figure 8 portion of element 152 closest to element 156, 148), the revolute joint further comprising the spar hinge fitting (Figure 8).
Regarding claim 6, Ivans discloses the above propulsion and lift system wherein the pylon assembly further comprises a pylon hinge fitting, the revolute joint further comprising the pylon hinge fitting (Figures 8-10 element 146).
Regarding claim 7, Ivans discloses the above propulsion and lift system wherein the spar hinge fitting further comprises a leg forming an angle with the spar of less than 180 degrees (Figures 8 and 9 inner and outer portions of 152).
Regarding claim 14, Ivans discloses the above propulsion and lift system wherein the hinge assembly forms a hinge line offset from the wing extension (Figures 8 and 9 element 150).
Regarding claim 15, Ivans discloses the above propulsion and lift system wherein the hinge line is vertically offset from the wing extension (Figures 8 and 9 element 150).
Regarding claim 17, Ivans discloses a  tiltrotor aircraft (Figures 1-10 element 100) comprising: a fuselage (Figures 1-7 element 102); a wing supported by the fuselage (Figures 1-10 element 104) and having first and second outboard ends (Figures 1 and 2 outboard portions of element 104); first and second pylon assemblies 
Regarding claim 18, Ivans discloses the above tiltrotor wherein the pylon assemblies each further comprise a proprotor assembly (Figures 1-7 element 106, Paragraph 17).
Regarding claim 19, Ivans discloses the above tiltrotor wherein the wing extensions are substantially parallel with the wing when the wing extensions are in the stow position (Figures 5-7 and 10, Paragraph 18).
Regarding claim 20, Ivans discloses the above tiltrotor wherein the wing and the wing extensions form a plane when the wing extensions are in the flight position (Figure 10 element 108’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ivans as applied to claims 1-5 above, and further in view of Diamante (US Publication Number 20170174314).
Regarding claim 8, Ivans discloses the above propulsion and lift system wherein the spar hinge fitting has a distal end (Figure 8 portion of element 148 closest to element 146) and provides for a locking mechanism (Paragraph 18), but fails to teach of it including a spar lock fitting as claimed.

Regarding claim 8, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spar hinge fitting of Ivans with the spar lock fitting of Diamante for the predictable result of aligning and fixing the wing extension and pylon when the wing extension is in the deployed condition (Diamante, Paragraph 28).
Regarding claim 9, Ivans as modified by Diamante discloses the above propulsion and lift system wherein the pylon assembly further comprises a pylon lock fitting (Diamante, Figure 4 element 150), the pylon lock fitting and the spar lock fitting forming a wing extension lock assembly operable to lock the wing extension into the flight position (Diamante, Paragraph 28).
Regarding claim 10, Ivans as modified by Diamante discloses the above propulsion and lift system wherein the wing extension lock assembly further comprises a pin actuator including a pin (Diamante, Figure 4 elements 152, 154), the pin actuator adapted to move the pin between a locked position and an unlocked position, the pin extended through the pylon lock fitting and the spar lock fitting in the locked position, the pin at least partially retracted from the pylon lock fitting and the spar lock fitting in the unlocked position to permit rotation of the wing extension about the hinge assembly (Diamante, Paragraphs 28 and 29).
Regarding claim 11, Ivans as modified by Diamante discloses the above propulsion and lift system wherein the hinge assembly further comprises a rotary 
Regarding claim 13, Ivans as modified by Diamante discloses the above propulsion and lift system wherein the hinge assembly further comprises a shaft (Diamante, Figure 2 element 82) coupling the rotary actuator to the revolute joint, the rotary actuator operable to rotate the shaft to provide rotational energy to the revolute joint, thereby rotating the wing extension (Diamante, Figures 5a-d Paragraphs 25 and 34).
Regarding claim 16, Ivans discloses the above propulsion and lift system with a wing extension lock (Paragraph 18), but is silent as to the details of the lock.
However, Diamante discloses an aircraft comprising a similar wing comprising a wing extension lock assembly (Figure 4 elements 150, 152, 154 and 160) operable to selectively lock the wing extension into the flight position (Paragraph 29), the wing extension lock assembly including a pin actuator (Figure 4 elements 152and 154 )movable between a locked position and an unlocked position, the pin actuator operable to pin the wing extension against the pylon assembly in the locked position to secure the wing extension in the flight position. (Figure 4 element 160).
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spar hinge fitting of Ivans with the spar lock fitting of Diamante for the predictable result of aligning and fixing the wing extension and pylon when the wing extension is in the deployed condition (Diamante, Paragraph 28).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ivans as modified by Diamante as applied to claim 11 above, and further in view of Sheahan, Jr. et al. (hereinafter Sheahan, US Publication Number 20170152098).
Regarding claim 12, Ivans as modified by Diamante discloses the above propulsion and lift system, but fail to teach of the rotary actuator being lockable as claimed.
However, Sheahan discloses an aircraft with a similar deployable wing wherein the rotary actuator further comprises a lockable rotary actuator operable to selectively lock a portion of the wing in the stow position (Figure 3 element 52, Paragraph 14).
Regarding claim 12, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above propulsion and lift system of Ivans as modified by Diamante with the lockable actuator of Sheahan for the predictable result of permitting the wing extension to be in a reliably and reproducibly locked position (Sheahan, Paragraph 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/           Primary Examiner, Art Unit 3644